Citation Nr: 9926255	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  92-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from June 1965 to April 1966.  

In a rating decision dated in February 1992, the Regional 
Office (RO) denied service connection for Meniere's disease, 
a back condition and post-traumatic stress disorder.  The 
veteran subsequently perfected an appeal of that decision.  
The Board of Veterans' Appeals (Board) remanded the case in 
October 1994.  

In November 1996, the RO granted service connection for post-
traumatic stress disorder and assigned a 10  evaluation for 
that disorder, effective in July 1991.  The veteran perfected 
an appeal of the issue of entitlement to a rating in excess 
of 10 percent for post-traumatic stress disorder; and the 
Board remanded that issue in March 1998 for additional 
development.  At that time, the Board also denied service 
connection for Meniere's disease and a low back disorder.  
The case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's post-traumatic stress disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
constricted affect, panic attacks, disturbances in mood and 
difficulty in establishing and maintaining effective 
relationships.  





CONCLUSION OF LAW

The criteria for a 50 percent evaluation for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for post-traumatic stress disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the RO has evaluated the veteran's post-
traumatic stress disorder as 10 percent disabling since 
granting service connection.  According to a recent decision 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for the veteran's post-traumatic stress disorder.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision in February 1992 and subsequent 
rating decisions, the RO addressed all of the evidence of 
record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

The Board notes that the criteria for evaluating the severity 
of mental disorders were changed while the current appeal was 
pending.  Additionally, the RO has considered both the new 
and old criteria in evaluating the disability at issue since 
the veteran filed the current claim for an increased rating; 
and a supplemental statement of the case issued in September 
1998, includes both the new and old diagnostic criteria.  The 
Board also notes that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the previous provisions of Diagnostic Code 9400, a 10 
percent evaluation is warranted where there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating is warranted where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the Court stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VA O.G.C. Prec. 9-93 
(November 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

A 50 percent disability rating, under the old diagnostic 
criteria, is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

Under the new provisions of Diagnostic Code 9411, 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 evaluation.  The criteria for a 30 percent 
evaluation are occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships warrant a 50 percent rating.  

A VA examiner in September 1996 diagnosed mild post-traumatic 
stress disorder; and a VA examiner in October 1996 diagnosed 
chronic progressively worsening post-traumatic stress 
disorder.  The October 1996 examiner also assigned a GAF of 
60, with moderate symptoms and moderate difficulty in social 
and occupational functioning.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 51 to 60 is defined as "moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co-workers)."  

The Board finds that the above evidence is against finding 
that the criteria for an evaluation in excess of 10 percent 
under the old criteria of Diagnostic Code 9411 are met in 
light of the examiners' descriptions of the veteran's post-
traumatic stress disorder symptoms as mild and moderate.  As 
discussed above, a 10 percent rating is warranted for mild 
social and industrial impairment; and a 30 percent rating is 
warranted for definite social and industrial impairment, 
which is more than moderate in degree.  

At the September 1996 VA examination, the veteran's attitude 
was pleasant and cooperative and he was able to interact and 
relate to the examiner without difficulty.  He also exhibited 
a normal range of affect which was slightly constricted.  His 
affective responses were appropriately related to thought 
content.  He was able to set priorities and make appropriate 
decisions for common problems of daily living.  However, he 
identified difficulty in driving a car on a crowded highway.  
According to the veteran, he became confused and had to have 
someone assist him wherever he had to drive long distances.  
The examiner also reported that the veteran lacked any 
feelings for developing close relationships with other 
people.  The veteran also exhibited difficulty falling 
asleep, irritability and difficulty controlling his temper 
and difficulty concentrating.  The veteran related that these 
symptoms interfered with his interpersonal functioning and 
life to a moderate degree.   

At the October 1996 VA examination, the veteran's mood was 
described as sad and nervous and his affect was described as 
depressed and anxious.  He was oriented to person, place, 
date and situation.  He had no pressure of speech, flight of 
ideas or thought blocking.  He remembered three out of three 
objects after one minute.  His judgment was intact.  However, 
he had obsessive thoughts of events in Vietnam.  

A January 1997 VA medical record includes an impression of 
post-traumatic stress disorder  with daytime functioning and 
interpersonal relationships markedly impaired due to chronic 
sleep disturbance, depression, anxiety, social withdrawal and 
avoidance of interpersonal contacts.  

At a VA examination in May 1998, the veteran was 
appropriately dressed and groomed with a euthymic mood and a 
full unrestricted range of affect.  There was no evidence of 
dysthymia and no flattening or inappropriateness.  He 
communicated ideas without difficulty and answered questions 
in a relevant, logical and coherent manner.  There was no 
evidence of blocking or circumstantiality.  Associations were 
tight, and there was no discrepancy between ideas and the 
accompanying mood.  There was no impairment in the veteran's 
orientation in the three basic spheres of time, place and 
person.  Memory for remote and recent events was unimpaired, 
and immediate recall was within acceptable limits.  There was 
no discernable impairment in his overall judgment, and 
insight was considered average.  The examiner also reported 
that there was some interference in somatic functioning on 
the basis of emotional factors.  The veteran related feeling 
very uncomfortable in crowds.  He reported that a restaurant 
he frequented knew that he would likely leave immediately and 
pay later if a crowd arrived after he did and that he had 
arranged to pay his bill at a later time.

Thus, there is probative evidence of depressed mood, 
constricted affect, anxiety, panic attacks, manifested by his 
having to leave a restaurant that becomes crowded and 
difficulty driving on crowded highways, chronic sleep 
impairment and difficulty in establishing and maintaining 
effective relationships.  Thus, not only are some of the 
criteria for a 30 percent evaluation under the new criteria 
of Diagnostic Code 9411 met, some of the criteria for a 50 
percent evaluation under those criteria are met.  

Additionally, the May 1998 VA examiner related:

The sum total of my study of the C-file, 
his mental status examination, and his 
general demeanor during the evaluation 
leads me to the conclusion that he 
relates experiences in Vietnam which 
actually happened and have caused him to 
have difficulty sleeping, being in 
crowds, having anxiety attacks, and 
preferring to live by himself.  He is 
fully aware that his condition has caused 
him to stay away from close interpersonal 
relationships.  It is my opinion that 
this man's total symptomatology 
represents a true picture of his 
experience, and that his claim merits 
consideration. 

The May 1998 VA examiner also assigned a GAF score of 50.  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." 

The Board finds that the evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the criteria for a 50 percent evaluation 
under the new criteria are met.  Additionally, it is felt 
that to further delay reaching a final decision on the appeal 
of the claim in question by remanding in order to try to 
obtain additional evidence would not be in the best interests 
of the veteran.  Therefore, resolving doubt in the veteran's 
favor, the Board finds that the veteran's post-traumatic 
stress disorder is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as constricted affect, panic attacks, 
disturbances in mood and difficulty in establishing and 
maintaining effective relationships, and that a 50 percent 
evaluation for post-traumatic stress disorder is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).  

The Board points out that the veteran specifically requested 
a 50 percent rating for his post-traumatic stress disorder in 
his November 1996 notice of disagreement and a 30 percent or 
50 percent rating for that disorder in his July 1997 
substantive appeal or VA Form 9 (Appeal to Board of Veterans' 
Appeal).  Thus, the Board is granting the full benefit sought 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the provisions governing the award of 
monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

